Hon. Wzl    t.   Xolt
county Attorney
Travla county
AuStln, TOxaa

Dear Slrr                        Opfnton 190. 04879
                                 2~: May the father    of l   minor,
                                      who realder ln AuatLn, Texas,
                                      a city of 10,000 Inhabftanta
                                      or more, and *ho will  become
                                      twa nty -o eane r of
                                                         s lg a
                                      Apt11   lb ,
                                                 l& O,and wh o is
                                      attending 78x88 li. 6 M.Col-
                                      logo,   aacura an uraaptlon
                                      certificate   for bfa son?
Your lattw of recent date, requeatlng the opinion of tbla
depertment on the abwe question,  has been given our cereful
conalderat ion.
Article 2968, Revlaed Statutes   of Texas, 1925, as amended, am
pert lnent hereto, prwldear
“Every parson who !a exemptedby law from the payment of a poll
tax,  end do la fn other ‘reapacta a qallfled    voter, ubo realdea
             of tan thoaaend (10,000) lnhabltanta or more ahall
                      ot February of thawr *en much vohr     akll
                      d to arch utaaptlon obteln fram tbe hx
Collector    of the county of hla or bar realdence a ewtlfkate
l
b b a lq  hla or her exemption from the paymento# a poll tax.
l o+

ml8  ltatoto, tbo  only one dealln  wfth lxeaptlon certlflcetea as
to realdenta of eltlea of 10,000 f nhebftanta, or more, in no
aumnar prw1dea for or contemplates   tbe aecurlng of an exemption
certfflcate      by ma lgant.
Furthermore,      the termtnolof the form of the certif lcate of
exemption, set out In                     ra, clearly  indkatea
that t&a  parson lpplylng for the rxomp lo81eortlflcate    shall
peraoaally a    lr boforr tbe Tax Collector.     this form am set
out ln tbe a I?
              atate, reads as followa:
Hen. ?arl t. NoIt, kgl                2             ofa


“CERTlPXCAfS Of EXEMS’T1~ PROMTICS PA=                        CF WLL TAX
The State of Texas,              County.of                  , Precinct         No. -.




payment of poll tax la                                             .     (tanporary        or
penaanent, as the cam8 mey bal
If       this
        certificate Is permanent, It need not he reneud or
relaauad yeerly but 1.8 rem!red  to be renewd or re~aaaed In the
went of removal from the voting precinct of the residence of the
voter In wbfeb the saw wa Luaued to hfm.
“,ivy           gder    my hand +nd     seal of office,    this   the -        day of           .
     .    .      -.
mAL)                                            &lofted)
                                          Tax Collector,                       County, Texas”

You are therefore respectfall  ldvlaod tbat the qwatlon propounded
by yoti should be anawred in           tlvq mmely, that ander the
facts as 8kted above, tbe t&bet o l lher, rho will bacoma
twatpona yarn of 8go A rll Afb, 1940, my no t lacwo en uampt     ion
eortltlcate tot his aenn t he mom bring compelled amdw the statutes
of Texas, to personally apply therefor.
Trratlng              we have utlafactorI~y      answered year     Inquiry we ramaln
                                                      Yoara wry        truly
                                                 ArraUQtY~RALWTEXAS
                                                 a/ 201118 C. Steal&y

                                                              20111e C. strict
ACUob/cge                                                                      Aaalrtanr
APPRWCD JMUARY
a/ OERALDC M&U?*                   “”
-~oPtExAs
APPRQVBD oP!R1010 ccmfTrE8
By 8W8, C&almnn